DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-15 in the reply filed on 5/20/2021 is acknowledged.  Claims 16-17 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 15 recites the limitation "the step 10" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be a typographical error and should more reasonably be step S10.
Appropriate correction required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20050064705 by Barth taken collectively with US Patent Application Publication 20070072417 by Nakamura.

Barth discloses a method of fabricating an array substrate, comprising a plurality of steps of: 
step S10: providing a substrate, and depositing and forming a metal layer on the substrate (0030-0031);  
step S20: patterning the metal layer to form metal traces (0038);  and

	Barth discloses recrystallization of the metal followed by patterning and therefore fails to disclose the recrystallization of the metal trace as claimed.  However, Nakamura, also forms metal wiring structure for semiconductor device including Cu and annealing for crystallization (0041-0042, 0047) and Nakamura discloses the anneal can either be before structuring/patterning to form the Cu wiring structure (same as taught by Barth) or alternatively the wiring structure can be formed in a desired pattern and then the anneal can take place (after forming the wiring structure), see 0059.  Therefore, taking the references collectively, and all that is known to one of ordinary skill in the art at the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified Barth to have patterned and then annealed as claimed as such is taught as a known and suitable alternative to annealing and then patterning.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
Claim 2:  Barth disclose the metal layer comprises Cu (0030).
Claim 3:  Barth discloses a first and second metal layers as claimed (Figures 3A-3D and accompanying text)
Claims 5-6:  Barth discloses annealing at 100 to 400 C for a time period of 10 to 60 minutes (0034) and therefore discloses time and temperature that overlaps or lies inside the claimed range and therefore makes obvious such.  In the case where the claimed ranges prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Claim 8:  Barth discloses PVD (0030).
Claim 9-10, 12-13 and 15:  The limitations of these claims are specifically addressed above and made obvious for the reasons set forth above.

Claims 4, 7, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barth taken collectively with Nakamura and further with US Patent Application Publication 20140151682 by Saito et al.
Claims 4 and 11:  Barth and Nakamura disclose all that is taught above and discloses metal traces for a semiconductor; however fail to disclose a first layer of Mo and second layer of Cu as claimed.    Nakamura discloses using Mo as a metal layer that is subject to annealing in the circuit (0064).  Additionally, Saito also forming circuit board with electrode circuits with electrodes and wiring lines (0002) discloses a dual electrode structure including a first layer of Mo and second layer of Cu (see paragraph 129-130, 170).  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Barth with Nakamura to use the Mo layer and Cu layer combination as the metal trace layers as such provide benefits in semiconductor and circuit board manufacturing.
As for the thicknesses, Saito discloses Mo at a thickness of 10 nm (100 A) and Cu at a thickness of 300 nm (3000 A), see 0146, and therefore discloses thicknesses within the range as claimed and thus teaches or makes obvious the claims as drafted.

Therefore, taking the references collectively, it would have been obvious to provide the claimed layers as such are known to be deposited in the formation of the device.  As for the recrystallization of the source and drain, Barth discloses the recrystallization of the electrodes to provide an improved electrical resistance (see abstract).  Therefore performing such on the electrode layers would have been obvious as predictable to reap the benefits of providing low electrical resistance.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. taken with Barth and with Nakamura.

Saito discloses circuit formation steps include the formation of a electrodes (see e.g. Figure 5 and accompanying text, see (33 and 47, which can reasonably be considered a trace as claimed) and thereafter forming a gate insulating layer (43) and a semiconductor layer on the metal layer in order (34);  depositing and forming a source/drain electrode layer on the 
Claims 2-3:  Barth discloses such as taught above.  Additionally, Saito discloses the Mo and Cu layers which meet the claim requirements.
Claim 4:  Saito discloses Mo at a thickness of 10 nm (100 A) and Cu at a thickness of 300 nm (3000 A), see 0146, and therefore discloses thicknesses within the range as claimed and thus teaches or makes obvious the claims as drafted.
Claims 5-6:  Barth discloses annealing at 100 to 400 C for a time period of 10 to 60 minutes (0034) and therefore discloses time and temperature that overlaps or lies inside the claimed range and therefore makes obvious such.  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.

Claim 9-15:  The limitations of these claims are specifically addressed above and made obvious for the reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/DAVID P TUROCY/             Primary Examiner, Art Unit 1718